Citation Nr: 1530814	
Decision Date: 07/20/15    Archive Date: 08/05/15

DOCKET NO.  13-16 535	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial disability rating greater than 30 percent for service-connected posttraumatic stress disorder (PTSD).

2.  Entitlement to a disability rating greater than 10 percent for service-connected lumbosacral strain.

3.  Entitlement to service connection for a left ankle disorder.  

4.  Entitlement to service connection for bilateral hearing loss.

5.  Entitlement to service connection for tinnitus.

6.  Entitlement to service connection for sleep apnea.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

April Maddox, Counsel


INTRODUCTION

The Veteran served on active duty from June 1984 to August 1984 and again from May 1985 to September 1992. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from July 2011 and June 2012 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Wichita, Kansas.  

This appeal is being processed utilizing the paperless, electronic Veterans Benefits Management System (VBMS) and the Virtual VA claims processing system.  

The issues of entitlement to service connection for a left ankle disorder, tinnitus, and sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  For the entire appeal period, the Veteran's PTSD has been manifested by occupational and social impairment with deficiencies in areas such as work, school, thinking and mood due to such symptoms as depressed mood, hypervigilance, suicidal ideations, poor impulse, difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances, but without more severe manifestations that more nearly approximate total occupational and social impairment.

2.  Prior to July 31, 2014, the Veteran's lumbosacral strain was manifested forward flexion greater than 60 degrees, and combined range of motion of the thoracolumbar spine greater than 120 degrees, even when considering functional impairment on use; there was no muscle spasm or guarding severe enough to result in abnormal gait or abnormal spinal contour; ankylosis; intervertebral disc syndrome (IVDS) resulting in incapacitating episodes; or associated neurological impairment.

3.  Beginning July 31, 2014, the Veteran's lumbosacral strain has been manifested by limitation of motion that more nearly approximates forward flexion to 60 degrees, but without forward flexion of the thoracolumbar spine to 30 degrees or less even when considering functional impairment on use; there is no favorable or unfavorable ankylosis of the entire thoracolumbar spine or the entire spine; IVDS with incapacitating episodes; or associated neurological impairment.

4.  At no time during, or prior to, the pendency of the claim has the Veteran had a hearing loss disability as defined by VA regulations.


CONCLUSIONS OF LAW

1.  The criteria for an initial disability rating disability of 70 percent, and no higher, for PTSD have been met.  38 U.S.C.A. § 1155, 5107 (West 2014); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.130, Diagnostic Code (DC) 9411 (2014).

2.  Prior to July 31, 2014, the criteria for a disability rating greater than 10 percent for lumbosacral strain were not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2014).

3.  Beginning July 31, 2014, the criteria for a rating of 20 percent, but no higher, for lumbosacral strain have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321(b), 4.1-4.14, 4.40, 4.45, 4.59, 4.71a, DC 5237 (2014).

4.  The criteria for service connection for bilateral hearing loss are not met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131; 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3,309, 3.385 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). 

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the appellant's service and the disability; 4) degree of disability; and 5) effective date of the disability. 

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits. 

With regard to the PTSD claim adjudicated below, the Board observes that the Veteran has appealed with respect to the propriety of the initially assigned rating for his PTSD from the original grant of service connection.  VA's General Counsel has held that no VCAA notice is required for such downstream issues.  VAOPGCPREC 8-2003, 69 Fed. Reg. 25180 (May 5, 2004).  In addition, the Board notes that the United States Court of Appeals for Veterans Claims held that "the statutory scheme contemplates that once a decision awarding service connection, a disability rating, and an effective date has been made, § 5103(a) notice has served its purpose, and its application is no longer required because the claim has already been substantiated."  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  In this case, the Veteran's claim for service connection for PTSD was granted and an initial rating was assigned in the April 2011 rating decision on appeal.  Therefore, as the Veteran has appealed with respect to the initially assigned rating, no additional 38 U.S.C.A. § 5103(a) notice is required as the purpose that the notice is intended to serve has been fulfilled.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007). 

With regard to the lumbosacral strain and bilateral hearing loss claims adjudicated below, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, August 2010 and January 2011 letters, sent prior to the initial unfavorable decision issued in July 2011, advised the Veteran of the evidence and information necessary to substantiate his increased rating and service connection claims as well as his and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letters advised him of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

Relevant to the duty to assist, the Veteran's service treatment and personnel records, VA treatment records, and various private treatment records have been obtained and considered.  Records pertaining to an August 2011 claim for disability benefits from the Social Security Administration have also been obtained.  The Veteran has not identified any additional, outstanding records necessary to decide his pending appeal.  Therefore, the Board finds that VA's duty to assist with respect to obtaining records has been fulfilled. 
	
With regard to the increased rating claims decided below, the Veteran was afforded VA examinations in March 2011, October 2013, and August 2014 to determine the nature and severity of his PTSD; and examinations in October 2010 and July 2014 to determine the nature and severity of his lumbosacral strain.  Neither the Veteran nor his representative has alleged that such VA examinations are inadequate for rating purposes.  The Board finds that the examinations are adequate in order to evaluate the Veteran's service-connected PTSD and lumbosacral strain as they include interviews with the Veteran, a review of the record, and full examinations, addressing the relevant rating criteria.  Moreover, neither the Veteran nor his representative has alleged that his disabilities have worsened in severity since the July/August 2014 VA examinations.  Rather, they argue that the evidence reveals that the Veteran's disabilities have been more severe than the currently assigned ratings for the duration of the appeal period.  Palczewski v. Nicholson, 21 Vet. App. 174 (2007) (the passage of time alone, without an allegation of worsening, does not warrant a new examination).  

With regard to the bilateral hearing loss claim decided below, the Veteran was afforded a VA examination in July 2011 in order to determine the nature and etiology of his claimed bilateral hearing loss.  The Board finds that such VA examination is adequate to decide the issue as it was performed by a state-licensed audiologist and included a controlled speech discrimination test (Maryland CNC) and a puretone audiometry test pursuant to 38 C.F.R. § 3.385.  In this regard, the Board notes that such audiological testing fails to reveal a current diagnosis of hearing loss as defined by VA regulations.  Therefore, there is no need for a nexus opinion regarding such issue.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and/or opinion regarding the issue decided herein has been met.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the instant case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of his claims. 

II.  Increased Rating Claims

The Veteran seeks a higher disability rating for his service-connected PTSD and lumbosacral strain.  Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.321(a), 4.1. 

In evaluating the severity of a particular disability, it is essential to consider its history.  38 C.F.R. § 4.1; Peyton v. Derwinski, 1 Vet. App. 282 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation.  Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.

If there is disagreement with the initial rating assigned following a grant of service connection, separate ratings can be assigned for separate periods of time, based on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  See AB v. Brown, 6 Vet. App. 35 (1993) (a claim for an original or an increased rating remains in controversy when less than the maximum available benefit is awarded).  Reasonable doubt as to the degree of disability will be resolved in the Veteran's favor.  38 C.F.R. § 4.3.  

In its evaluation, the Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id.; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

A.  PTSD

The Veteran's service-connected PTSD is evaluated under the criteria of DC 9411.  See 38 C.F.R. § 4.130.  Under that code, a 30 percent rating contemplates occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occasional tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal) due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  Id.

A 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped, speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short and long term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships. Id.

A 70 percent evaluation is warranted where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent evaluation is warranted where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id. 

The nomenclature employed in the portion of VA's Rating Schedule that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition, of the American Psychiatric Association (DSM-IV).  38 C.F.R. § 4.130.  DSM-IV contains a Global Assessment of Functioning (GAF) scale, with scores ranging between zero and 100 percent, representing the psychological, social, and occupational functioning of an individual on a hypothetical continuum of mental health-illness.  Higher scores correspond to better functioning of the individual.  

The Board observes that the newer DSM-V has now been officially released.  An interim final rule was issued on August 4, 2014, that replaced the DSM-IV with the DSM-V.  79 Fed. Reg. 45093 (Aug. 4, 2014).  However, the provisions of the interim final rule apply to all applications for benefits that are received by VA or that are pending before the agency of original jurisdiction on or after August 4, 2014.  Thus, the newer DSM-V does not apply to the present case.

Under DSM-IV, GAF scores ranging between 61 and 70 are assigned when there are some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but when the individual is functioning pretty well and has some meaningful interpersonal relationships. 

GAF scores ranging between 51 and 60 are assigned when there are moderate symptoms (like flat affect and circumstantial speech, and occasional panic attacks), or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers). 

GAF scores ranging between 41 and 50 are assigned when there are serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting), or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job). 

GAF scores ranging between 31 and 40 are assigned when there is some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family and is unable to work). 

Symptoms listed in VA's general rating formula for mental disorders are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002). 

According to the applicable rating criteria, when evaluating a mental disorder, the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the Veteran's capacity for adjustment during periods of remission must be considered.  38 C.F.R. § 4.126(a).  In addition, the evaluation must be based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  Id.  Further, when evaluating the level of disability from a mental disorder, the extent of social impairment is considered, but the rating cannot be assigned solely the basis of social impairment.  38 C.F.R. § 4.126(b).

Evidence relevant to the current level of severity of the Veteran's PTSD includes VA examination reports dated in March 2011, October 2013, and August 2014.

During the March 2011 VA examination, the Veteran reported that he was working on his third Master's degree which was in administration (he already had one Master's degree in business and one in education).  He indicated that he used to do well in school but was currently struggling to obtain this degree, largely due to problems with concentration and daytime fatigue caused by a previous night's sleep disturbance.  He earned poor grades the previous semester which caused him to be put on probation.  He had to get approval before a board in order to be allowed to continue pursuing his degree.  

The Veteran was also working in education, having worked in the field for nearly ten years.  However, he was experiencing more anxiety and hypervigilance in the classroom due to increased erratic behavior from students which was the reason he was pursuing a third Master's degree so he could move out of the classroom and into administration.  Over the past twelve months, the Veteran had not experienced absence or loss of employment related to his mental health symptoms.  The Veteran indicated that he had been married and divorced two times.  His emotional detachment, sleep disturbance, restricted range of affect, and hypervigilance caused strain in his relationships.  He had two daughters, ages 9 and 4, with whom he shared close relationships.  

The Veteran had friends but tended to withdraw from them when he felt they were "getting too close."  He stopped attending church because he got uncomfortable when others attempted to get too emotionally close to him.  Additionally, he had difficulty trusting others.  His leisure interests and activities included fishing and spending time with his daughters.  The Veteran reported that he previously had a problem with alcohol and marijuana but stopped abusing in 2004 and currently consumed no more than one drink on occasion and smoked marijuana no more than about once or twice every one to two weeks.  He previously experienced with cocaine but never became addicted to this.  

The Veteran denied a history of suicide attempts but reported experiencing fleeting suicidal thoughts without plan or intent.  With regard to impulse control, the Veteran reported verbal outbursts.  

The examiner noted that the impact of the Veteran's mental health symptoms on his social functioning included the following: anxiety and nervousness; hypervigilance; depression; sleep disturbance that exacerbates daytime concentration problems; concentration and memory problems; substance abuse that is likely related to an attempt to manage PTSD symptoms; verbal outbursts; limited close relationships due in part to social withdrawal, feelings of emotional detachment, and difficulty trusting others.  

The impact of mental of the Veteran's mental health symptoms on his occupational/educational functioning included the following: concentration and memory problems that prolong study sessions; recent academic probation after previous years of successful college completion; hypervigilance and anxiety in the classroom; working toward changing careers due to increased PTSD symptoms; and remote history of receiving reprimand related to substance issues.  

On mental status examination, the Veteran was alert, oriented times three, and cooperative.  He maintained adequate eye contact.  His speech was normal and clear although it tended to be rapid.  The Veteran's thought process was goal-directed and thought content was without audio/visual hallucinations and/or suicidal/homicidal ideation.  He presented with a "pretty good" mood and restricted range of affect.  During the session, the Veteran responded in a logical manner and there was no inappropriate behavior.  The Veteran's maintenance of personal hygiene and other basic activities of daily living was "OK."  Subjective memory complaints included that he must write down most things in order to remember to do them.  On memory screening, the Veteran scored 3/3 for immediate memory and 2/3 for delayed memory (after a 5 minute delay with distraction).  The Veteran's subjective concentration complaints included frequent mind wandering and distractibility which interfered with his ability to sustain concentration for prolonged periods of time (e.g., can only study for a short period of time before getting distracted which prolongs the study session).  On concentration screening, there was no evidence of problematic concentration.  There were no obsessive or ritualistic behaviors.  The Veteran did not experience a panic attack during the session and the Veteran denied a history of panic attacks.  The Veteran reportedly experienced depression on a regular basis, including depressed mood, sadness, tearfulness, and social withdrawal.  There was evidence of depression during the evaluation.  The Veteran experienced anxiety on a regular basis, including anxious mood, nervousness, irritability, tension, agitation, and problems concentrating.  There was evidence of anxiety noted during the evaluation.  Impulse control was "OK."  The Veteran had difficulty sleeping on a nightly basis.  He struggled both with falling and sustaining sleep.  He generally awakened after about three to four hours at which time he would check and recheck the door locks, look out the window, and perform other general checks for safety.  He was unable to sleep more than four hours per night without the aid of medication.  He had problems sustaining concentration during the day.  

The examiner diagnosed PTSD and cannabis abuse and assigned a GAF score of 55.  Notably, the examiner wrote that she was unable to separate out the symptoms between the two disabilities as substance abuse represented a response to living with PTSD.  

During the October 2013 VA psychiatric examination, the examiner diagnosed PTSD, mood disorder NOS (not otherwise specified), and cannabis abuse - episodic.  The examiner noted that both the mood disorder and cannabis abuse were secondary to PTSD and that the symptoms from these disorders could not be differentiated between one another.  The examiner assigned a GAF score of 50 and noted that there had been no remissions since the last examination in March 2011.  In fact, the examiner noted that the Veteran's functioning appeared to have worsened since his last evaluation.  The examiner also noted that, while the Veteran had significant educational achievements, he was currently unemployed.  This, according to the examiner indicated a fairly large marker of impairment in his occupational functioning.  The diagnoses were based on the diagnostic criteria contained in the DSM-IV.  The examiner indicated that the Veteran's psychiatric disorders resulted in occupational and social impairment with reduced reliability and productivity.  

The Veteran stated that he is not currently partnered.  He stated that he takes care of his daughter who is 12 years of age.  The Veteran's other daughter is 6 and lives with her mother.  He stated that "I see her as much as I can."  The Veteran's brother lives in Topeka, and he might see him once or twice a month.  The rest of the Veteran's family is in Virginia.  The Veteran has been back to see his family once
in the past five years, remarking, "I just can't afford it...I try to keep in contact
by phone."  The Veteran stated that he talked to his sister the most, but it was only once or twice month.  The Veteran did not have a close relationship with his father, and his mother had to reach out to him, "I dont let people to get close to me...I dont want to lash out at people.  I don't go to church as much as I used to...I just dont want to get into confrontations."  The Veteran recalled that he used to be very social, but could not handle too many interactions now.  The Veteran stated that he used to be active in church "15 years ago maybe" but that he had not been to church for four months.  He felt very anxious when he went to church now, "I don't know what someone is going to do, I'm not saying its negative, but I don't know.  I don't want to be enclosed."  The Veteran stated that in the past two years he had a significant break up.  "If I get too close I start pushing away."  The Veteran stated that they had dated for two years and that it was his choice to end the relationship, "But I was always going up and down...It was me."

The Veteran stated that "I try to do things that make money."  He sometimes resold items like shirts or other things once or twice a month, "I might do it when I have a bill and I have to get something taken care of.  I don't do it too much."  The Veteran stated that he spent most of his time fishing, stating "I go as often as I can.  It gives me tranquility."  The Veteran stated that he "tried to work here and there... I am a
certified teacher... I got sent home because of my interactions with a student."  The Veteran stated that the last time he had a full time job was three years earlier, when he taught high school.  The Veteran had not tried to work full time since that time.  He will substitute teach from time to time, but nothing full time, stating "I am afraid of what I will do."

The Veteran had two masters degrees, one in Business Administration and
one in Education.  He attempted a third masters but he could not complete the courses.

The Veteran stated that he has to stay away from news, movies and when people are excited he is triggered.  He stated that the smell of burning or fire will also trigger him.  The Veteran also stated that he avoided crowds, loud noises and sometimes driving will trigger him as well.  He indicated that his sleep was very poor, he may get three or four hours of interrupted sleep.  The Veteran stated that "I try to take the pills, but I need to be conscious because of my daughter being there."  The Veteran stated that his appetite is "back and forth... I am diabetic so I have to eat, but is in spurts."  The Veteran stated that he had lost and gained weight in the last few years.  He did exercise by walking.  The Veteran stated that he had depression as well, "I cry, I am off.  I can feel my whole body that gets rocked to nothing...I think about suicide, but I dont do it because of my daughter and spiritual reasons."  The Veteran stated that he cycles with depression.

The Veteran stated that "I try to stay out of trouble, but I have been in several fights, confrontations."  He shared that one incident happened while he was just getting into his car and someone said something to him that he took offense to.  The Veteran stated that this turned into a fight, "The police didn't come, but they might have if it would have continued."  The Veteran also stated that he got hostile toward a police officer who pulled his car over for a tail light.  "My daughter was in the car, so she brought me back...If she wouldn't have been there, I would have..."

The Veteran stated that he started smoking marijuana after he got out of the Army, "I would use it to calm down...I use it to release anxiety...I try not to drink as much.  I don't like the feeling of it...I dont like feeling like I am not in control."  The Veteran stated that he did not smoke around his daughter and stated that it
depended on his stress level.

Notably, the Veteran was diagnosed with diabetes since his last evaluation and he also felt that his memory was worsening.

The examiner noted that the Veteran exhibited the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; flattened affect; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; suicidal ideation; impaired impulse control, such as unprovoked irritability with periods of violence.

During the August 2014 VA psychiatric examination, the examiner diagnosed PTSD, mood disorder NOS, and mild cannabis abuse disorder episodic.  The examiner noted that both the mood disorder and cannabis abuse were secondary to PTSD and that the symptoms from these disorders could be differentiated between one another.  Specifically, the examiner wrote that the Veteran's PTSD and mood disorder may generate some of the same symptoms, however, the diagnosis of PTSD is the primary impairment and the mood symptoms appear to be secondary
to the PTSD.  The examiner noted that the Veteran's psychiatric disorders resulted in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.

The Veteran reported that he has a 13 year old daughter whom he has sole custody of.  He reported that the child's mother has MS (multiple sclerosis) and is in a nursing home.  He noted having a close relationship with his child.  He reported that he thinks that she is understanding of his symptoms of PTSD and he can talk to her to explain when he needs time by himself.  He stated, "I have the right person in my life."  He reported that outside of his relationship with his daughter, he tends to be
disconnected and distant from others.  He stated that he keeps his distance from family as he assumes that they will antagonize him and the does not want to have the conflict.

He denied having any friendships or people whom he considers close or supportive.  He stated that fishing is his "best friend" and really the only activity he does that he enjoys or feels peaceful doing.  He reported that he "got into with Mom" after going to visit an aunt he had not seen in years and mom didn't like it.  He reported that the
conversation "got heated" and he has not talked to her since.  He stated, "I don't care, it's just easier to cut it off."  He noted that he will call his sister and brother on a rare occasion but does not have any other contact with them.  He stated that in recent years his emotional distance from others has increased rather than improved. He reported that he is "more quick to snap" and then isolate.  He reported that one of the primary reasons he isolates is to avoid confrontations.  He reported that he has gotten into 10 to 12 physical altercations in the past year with people such as his brother, aquaintances, and people on the street.

The Veteran reported that he is employed as a substitute teacher though has been unable to work on a consistent basis.  He reported that he has a Master's Degree in Education and he enjoys teaching but does not feel confident in his ability to manage his PTSD symptoms while working.  He reported that he experiences irritability, anger and poor impulse control when around the students and his co-workers.  He noted that, while substituting at a middle school this past year, he was suspended for three months after being "too harsh and aggressive" with the students.  He stated that he placed his hand on a student's shoulder and directed him to sit down.  The Veteran stated that he has had verbal altercations with the other teachers.  He cited an example in which a "heated discussion" between he and another teacher led several other teachers and the principal to intervene.  He stated that he had gotten into arguments with fellow teachers.  He reported that he is quick to anger, quick to perceive that someone is threatening and he often reacts without thinking of the consequences.  He reported that he does not want to have problems with anger and does not want to negatively impact the students he works with so he often turns down substitute teaching jobs.  He reported that if he is called in and his "mind is not right," he has not slept well, or is feeling tense, irritable, or anxious; he will not accept the job.

The Veteran reported that chronic sleep disruption impacted his ability to work.  He stated that he had difficulty falling asleep due to anxiety and awakes frequently because of nightmares.  He stated that he has fallen asleep in the classroom on multiple occasions because of fatigue.  He also noted problems with focus and concentration.  He reported that he has difficulty even reading several paragraph without getting distracted by something in the environment.  He cited how this
negatively impacts his ability to present information to his students. He also reported that he has been cited for inability to complete paperwork and the planning activities associated with teaching.  He reported that he is easily frustrated and then tends to avoid tasks and/or not finish them.  He stated that he has had flashbacks while teaching.  He noted that he has seen faces in the classroom that remind him of trauma only to then realize they are not there.  He recalled an instance at school in which he was triggered and then started grabbing for things that were not there and then he "snapped out of it" to find multiple students distressed and staring at him. He reported that he hears "little voices" sometimes when teaching and talks to them. He reported problems with depressed mood and motivation which also impacts productivity at work.  He stated that he has missed work or turned down jobs because he does not have the energy or drive - "I just get so tired of fighting
these symptoms."  

Since his last examination in October 2013, the Veteran had continued to receive his care in the outpatient PTSD program.  He reported that he sees a psychiatrist and is prescribed Hydroxyzine, Ambien, Prazosin, and Wellbutrin.  He also sees a provider for individual psychotherapy on average every two to three months.

The Veteran reported that he consumed alcohol in moderation.  He reported that he drinks one to two drinks, one to two times per week.  He reported that he uses marijuana in an effort to relax or calm himself down and that he tends to smoke two to three times per week.  He reported that cannabis use has been the only way he can "get in a state of mind when I feel comfortable...It's the only way I know how to calm myself."  He reported that he does not use cannabis around his daughter.

The examiner noted that the Veteran exhibited the following symptoms: depressed mood; anxiety; suspiciousness; chronic sleep impairment; mild memory loss, such as forgetting names, directions or recent events; impaired judgment; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships; difficulty in adapting to stressful circumstances, including work or a worklike setting; inability to establish and maintain effective relationships; intermittent ability to perform activities of daily living, including maintenance of minimal personal hygiene.

The Veteran's appearance was consistent with stated age; he was appropriately dressed and groomed.  He was alert and oriented to person/time/place/situation.  He arrived about 45 minutes late for his appointment as he had went to the wrong building.  Attitude was appropriate to the situation and circumstances of the exam, and he was cooperative with the examination process.

The examiner wrote that the Veteran experienced symptoms of PTSD and secondary mood problems which negatively impact his ability to function in an occupational environment.  As noted in his October 2013 VA examination, the Veteran has significant educational achievements but his work history is sporadic with periods of unemployment which would indicate a large marker of impairment in his occupational functioning.  His symptoms impact his ability to work in areas such as being significantly anxious around crowds and people whom he is not familiar with and being prone to irritability and poor impulse control in these situations.  The Veteran has a history of difficulty managing his anger/irritability in the work setting as evidenced by frequent verbal altercations with co-workers, and demonstrating an aggressive approach toward the students he teaches.  During his work history as a substitute teacher he has been suspended and reprimanded by fellow teachers and leadership for his aggressive behavior.  The Veteran's problems with emotional numbing and detachment in relationships further complicate his ability to get along with others.  He tends to be isolative and avoids social contact.  While his co-workers communicate regularly, he avoids conversations and is unable to use productive conflict resolution skills.

Chronic sleep disruption also impacts his ability to work.  He stated that he has difficulty falling asleep due to anxiety and awakes frequently because of nightmares.  He stated that he has fallen asleep in the classroom on multiple occasions because of fatigue.  He also noted problems with focus and concentration.  He reported that he has difficulty even reading several paragraph without getting distracted by something in the environment.  He cited how this negatively impacts his ability to present information to his students.  He also reported that he has been cited for inability to complete paperwork and the planning activities associated
with teaching.  He reported that he is easily frustrated and then tends to avoid tasks, not finishing them.

The examiner noted that the Veteran likely retains his ability to work reliably and effectively in environments that require very minimal contact with others.  However, he has very limited ability to work reliably with the public.  The Veteran would have impaired ability to consistently work around others or sustain his attention without interference.  The Veteran may have difficulty consistently
producing reliable work results due in part to the anxiety and at times emotional numbing he experiences due to re-experiencing symptoms such as when he is triggered to have a combat related memory or if he had experienced a recent nightmare.  The Veteran's symptoms of PTSD similarly impacts his ability to engage in sedentary and physical employment.

Also relevant is an October 2011 private psychiatric evaluation performed in conjunction with the Veteran's claim for Social Security disability benefits.  This examiner noted that the Veteran's symptoms were consistent with PTSD and a mood disorder.  However, despite these problems, he is able to understand simple to moderately complex instructions, but he may have trouble remembering such instructions, and his ability to concentrate and persist on tasks is significantly
impaired at the current time.  Presently, he could only be expected to perform very simple, repetitive tasks during a normal workday in a competitive environment. because of the Veteran's distractibility and low mood.  His capacity to interact appropriately with the general public and adapt to the environment is also limited.

Also, of record are VA treatment records dated through August 2014.  

After a careful review of the objective medical evidence, the Board finds that the evidence supports a grant of an initial 70 percent disability evaluation for the Veteran's PTSD, effective from the date of the grant of service connection.  The evidence demonstrates that the Veteran's PTSD results in occupational and social impairment with deficiencies in areas such as work, school, thinking and mood due to such symptoms as depressed mood, hypervigilance, suicidal ideations, poor impulse, difficulty in establishing and maintaining effective work and social relationships and adapting to stressful circumstances.

While the October 2013 VA examiner found that the Veteran's psychiatric disorders resulted only in occupational and social impairment with reduced reliability and productivity, this examination report also noted more serious symptoms, including suicidal ideation and impaired impulse control, such as unprovoked irritability with periods of violence.  Furthermore, while the March 2011 VA examination noted that the Veteran was employed as a teacher, the Veteran reported that he was experiencing more anxiety and hypervigilance in the classroom.  Furthermore, in April 2014 correspondence, the Veteran reported that he had not worked full time since 2009 and was only substitute teaching periodically until approximately 2011 when he stopped substitute teaching for approximately three hours.  As such, while the Veteran's ability to engage in occasional substitute teaching has vacillated since the grant of service connection effective July 30, 2010, it is evident that he was having difficulty working since that date.

Additionally, prior to the appeal period, the Veteran had earned two advanced degrees and was in the process of earning another Master's degree for a change in occupation which would help him to better manage his PTSD symptoms.  The Veteran was unable to obtain this degree due to poor performance caused by his PTSD symptoms.

Although a 70 percent evaluation has been granted for PTSD, the Board finds that the evidence does not show the symptomatology required for a 100 percent rating under the rating schedule.  The Veteran has not manifested gross impairment of thought processes or communication, or delusions, which are listed as examples of the type, extent, and severity of symptoms warranting a 100 percent scheduler rating.  There is no lay or medical description of significant impairment of thought process other than occasional suicidal thoughts without intent.  Examiners conducting the Veteran's mental status evaluations have consistently described no thought content abnormalities.  His communication impairment is limited to flattened affect.  Overall, the Board finds that the Veteran has not manifested gross impairment of thought processes or communication, or "persistent delusions." 

Another factor listed as an example supporting a 100 percent rating is grossly inappropriate behavior, or being a persistent danger of hurting self or others.  The Veteran reports frequently engaging in physical altercations, and he has been disciplined in the workplace due to inappropriate relations with his co-workers and students.  However, the Veteran has not reported causing any significant harm to any individual or legal problems resulting from his conduct.  He has not been identified as being a persistent danger of hurting himself or others.  He has demonstrated the capability for self-care as well as the care of his dependent daughter.  There have been no reported episodes of agitation or disorientation wherein he was a threat to himself.  Overall, the Board finds that the Veteran has not manifested a "persistent" threat to himself or others as contemplated by the criteria for a 100 percent rating under DC 9411.

The Board also finds no lay or medical evidence suggesting that the Veteran's psychiatric disability has precluded him from performing activities of daily living, including the maintenance of minimal personal hygiene.  The mental status examinations consistently described the Veteran's hygiene as "OK."  Moreover, a 70 percent evaluation contemplates neglect of personal appearance and hygiene.  

With respect to orientation, there is no lay or medical evidence of disorientation to time or place which is an example supporting a 100 percent rating under DC 9411.

The Veteran has been described as having mild memory and motivation problems.  However, there is no lay or medical evidence that the Veteran's psychiatric status is or has been so severe at any point pertinent to this appeal that he has demonstrated memory loss for names of close relatives, his occupational status or his own name which is another example supporting a 100 percent rating under DC 9411.

The Board has also considered the GAF scores assigned during the time period, which range from 50 to 55.  The Veteran's GAF scores reflect no more than serious symptoms with some residual occupational and social capacity, which is not consistent with a finding of "total" occupational and social impairment required for a 100 percent schedular rating under DC 9411 for evaluating psychiatric disorders other than eating disorders.

As required by Mauerhan, the Board has looked at all the factors and evidence identified above to determine whether the Veteran has met or more closely approximated the criteria for a maximum 100 percent rating at any time pertinent to this appeal.  However, when considering the overall evaluation of the examples which may support the 100 percent rating, the frequency, duration and severity of symptoms, the Veteran's capacity for adjustment, and the examiner's assessments of the Veteran's overall psychological, social and occupational functioning (GAF scores), the Board must conclude that the Veteran's PTSD has not met or more closely approximated the criteria for a 100 percent rating at any relevant time. 

In this respect, the Veteran, even at his worst, describes maintaining his family relationships.  He has taken care of his dependent daughter, and has shown the judgment to refrain from drug use in her presence.  He can efficiently converse with the VA examiners, and can generally manage his daily activities on his own.  He is not psychotic or out of touch with reality.  Additionally, he reports the ability to work as a part-time student teacher under the right circumstances and, thus, his occupational impairment is not "total."  Overall, the Veteran's PTSD is not shown to manifest the type, extent and severity of symptoms demonstrating "total occupational and social impairment" within the meaning of the rating schedule at any point pertinent to this appeal. 

In so holding, the Board has found the statements and testimony of the Veteran to be truthful and credible evidence in support of this claim, which has been relied upon in awarding further compensation.  However, even when taking into account this testimony, the Board finds that the criteria for a rating greater than 70 percent have not been met at any time pertinent to this appeal.  To the extent that the descriptions provided by the Veteran can be construed as supporting a higher rating still, the Board places greater probative weight to the clinical findings of the VA physicians who have greater expertise and training than the Veteran in evaluating the extent and severity of a psychiatric disability.  There is no doubt of material fact to be resolved in his favor.  38 U.S.C.A. § 5107(b).  As such, an initial rating of 70 percent, and no higher, is warranted.  

B.  Lumbosacral Strain

The rating for the Veteran's lumbosacral strain has been assigned under 38 C.F.R. § 4.71a, DC 5237 (lumbosacral or cervical strain).  In this regard, the criteria for rating all spine disabilities is set forth in a General Rating Formula for Diseases and Injuries of the Spine.

The General Rating Formula for Diseases and Injuries of the Spine holds that for DCs 5235 to 5243, a rating of 100 percent is warranted when there is unfavorable ankylosis of the entire spine.  A 50 percent rating is warranted when there is unfavorable ankylosis of the entire thoracolumbar spine.  A 40 percent rating is warranted when there is unfavorable ankylosis of the entire cervical spine; or, forward flexion of the thoracolumbar spine is 30 degrees or less or there is favorable ankylosis of the entire thoracolumbar spine.  A 30 percent rating is warranted where there is forward flexion of the cervical spine to 15 degrees of less; or, favorable ankylosis of the entire cervical spine.  A 20 percent rating is warranted where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees; or, forward flexion of the cervical spine is greater than 15 degrees but not greater than 30 degrees; or, if the combined range of motion of the thoracolumbar spine is not greater than 120 degrees; or, the combined range of motion of the cervical spine is not greater than 170 degrees; or, there is muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  

A 10 percent rating, which has been assigned for the Veteran's lumbar spine disability, is warranted where there is forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees; or, of the combined range of motion of the thoracolumbar spine is greater than 120 degrees but not greater than 235 degrees; or, the combined range of motion of the cervical spine is greater than 170 degrees but not greater than 335 degrees; or, there is muscle spasms, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, there is a vertebral body fracture with loss of 50 percent or more of the height.

The criteria also include the following provisions: 

Note (1): Evaluate any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, separately, under an appropriate diagnostic code. 

Note (2): For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion. 

Note (3): In exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted. 

Note (4): Round each range of motion measurement to the nearest five degrees. 

Note (5): For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, the entire thoracolumbar spine, or the entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis. 

Note (6): Separately evaluate disability of the thoracolumbar and cervical spine segments, except when there is unfavorable ankylosis of both segments, which will be rated as a single disability. 

IVDS (preoperatively or postoperatively) may be evaluated either under the General Rating Formula for Diseases and Injuries of the Spine or under the Formula for Rating IVDS Based on Incapacitating Episodes, whichever method results in the higher evaluation when all disabilities are combined.  See 38 C.F.R. § 4.25 (combined ratings table).

The Formula for Rating IVDS Based on Incapacitating Episodes provides for a 60 percent rating when there are incapacitating episodes of IVDS having a total duration of at least six weeks during the past 12 months.  A 40 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least four weeks, but less than six weeks during the past 12 months.  A 20 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least two weeks, but less than four weeks during the past 12 months.  A 10 percent rating is warranted when there are incapacitating episodes of IVDS having a total duration of at least one week, but less than two weeks during the past 12 months.

An incapacitating episode is defined as a period of acute signs and symptoms due to IVDS that required bed rest prescribed by a physician and treatment by a physician.  An evaluation can be had either on the total duration of incapacitating episodes over the past 12 months or by combining separate evaluations of the chronic orthopedic and neurologic manifestations along with evaluations for all other disabilities under 38 C.F.R. § 4.25, whichever method resulted in the higher evaluation.

Disability of the musculoskeletal system is primarily the inability, due to damage or infection in the parts of the system, to perform the normal working movements of the body with normal excursion, strength, speed, coordination, and endurance.  It is essential that the examination on which ratings are based adequately portray the anatomical damage and the functional loss with respect to all of these elements.  In evaluating disabilities of the musculoskeletal system, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).

Functional loss may be due to absence of part, or all, of the necessary bones, joints and muscles, or associated structures, or to deformity, adhesions, defective enervation, or other pathology, or it may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  Weakness is as important as limitation of motion, and a part that becomes painful on use must be regarded as seriously disabled.  38 C.F.R. §§ 4.10, 4.40, 4.45.  The Court has held that VA must analyze the evidence of pain, weakened movement, excess fatigability, or incoordination and determine the level of associated functional loss under 38 C.F.R. § 4.40, which requires VA to regard as "seriously disabled" any part of the musculoskeletal system that becomes painful on use.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  In Mitchell v. Shinseki, 25 Vet. App. 32 (2011), the Court held that, although pain may cause a functional loss, "pain itself does not rise to the level of functional loss as contemplated by VA regulations applicable to the musculoskeletal system."  Rather, pain may result in functional loss, but only if it limits the ability "to perform the normal working movements of the body with normal excursion, strength, speed, coordination, or endurance."  Id., quoting 38 C.F.R. § 4.40. 

Furthermore, the intent of the rating schedule is to recognize painful motion with joint or periarticular pathology as productive of disability.  Thus, actually painful, unstable, or malaligned joints, due to healed injury, are entitled to at least the minimum compensable rating for the joint.  The joints should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint.  38 C.F.R. § 4.59.  In Burton v. Shinseki, 25 Vet. App. 1, 5 (2011), the Court found that, when 38 C.F.R. 
§ 4.59 is raised by the claimant or reasonably raised by the record, even in non-arthritis context, the Board should address its applicability. 

By way of history, service treatment records show that the Veteran was involved in a motor vehicle accident in 1987 and injured his back.  The Veteran submitted a claim for service connection for a low back disorder in October 1992.  By rating decision dated in December 2002, the RO granted service connection for chronic lumbosacral strain, assigning an initial 10 percent disability rating effective October 1, 1992, the date of his claim.  The Veteran submitted the current claim for an increased rating for his lumbosacral strain in July 2010 and, by rating decision dated in July 2011, the RO continued a 10 percent disability rating.  Thereafter, the Veteran perfected an appeal as to this decision.

Evidence relevant to the Veteran's lumbosacral strain includes VA examination reports dated in October 2010 and July 2014.  During the October 2010 VA examination, the Veteran reported that, while in the Army, he was "crushed" between an ice box and the bed of an (Army) truck.  He was seen and profiled for a "good while," used hot/cold packs, was given pain medication, and participated in physical therapy using a TENS (transcutaneous electrical nerve stimulation) unit.  He indicated that he has continued to have pain and to be treated since, but quit seeing a chiropractor a couple of years ago because "it got too expensive."  He had been pursuing conservative treatment since.  He thought that, years ago, he may have also had epidural steroid injections but could not remember the details or location done.  He denied any signs or symptoms of radiculopathy.  

The Veteran reported that his back disorder had gotten "progressively worse."  He treated the pain with medication and hot/cold compresses.  The response to the treatment had been fair with no side effects.  There was no history of hospitalization or surgery.  The Veteran reported experiencing moderate flare-ups of low back pain weekly which lasted for hours.  Precipitating and alleviating factors included standing, bending, twisting, and the weather.  The Veteran reported that his pain was usually 5/10 but that, during flare-ups, increased to 9/10.  

There was no history of urinary incontinence, urinary urgency, urinary retention requiring catheterization, urinary frequency, nocturia, fecal incontinence, obstipation, erectile dysfunction, numbness, paresthesias, leg or foot weakness, falls, or unsteadiness.  There was a history of decreased motion, stiffness, spasm, and pain.  The pain was in the middle low back and occurred upon bending, twisting, or changes in the weather.  The pain was "sharp and stabbing" of a moderate severity and lasted for "hours" one to six days per week.  There was no radiation of the pain and it was controlled with pain medication.  There were no incapacitating episodes of spine disease.  The Veteran did not use a device/aid and was able to walk one to three miles with rests.  He would occasionally use a cane if the pain was too bad in order to stand all day/teach.  

On physical examination of the spine, the Veteran's posture, head position, and gait were normal and there was symmetry in appearance.  There were no abnormal spinal curvatures and there were no objective abnormalities of either cervical or thoracolumbar sacrospinalis.  Notably, neither the Veteran's claimed muscle spasm, localized tenderness, nor guarding were severe enough to be responsible for abnormal gait or abnormal spinal contour.  

On range of motion testing of the thoracolumbar spine, the Veteran had flexion to 80 degrees, extension to 25 degrees, left lateral flexion to 25 degrees, left lateral rotation to 25 degrees, right lateral flexion to 25 degrees, and right lateral rotation to 25 degrees.  There was no objective evidence of pain on active range of motion.  There was objective evidence of pain following repetitive motion but no additional limitations after three repetitions of range of motion.  The examiner noted that the Veteran's reduction in motion was not "normal" for the Veteran due to other factors not related to the lumbosacral strain disability.  

Reflex, sensory, and motor examinations were normal.  Muscle tone was also normal and there was no atrophy.  Lasegue's sign was negative.  X-ray examination revealed degenerative changes of the lumbosacral spine.  It was noted that the Veteran was employed fulltime as a teacher, had been in this position for the past one to two years, and had lost no time from work during the past 12 months due to his disability.  The diagnosis was degenerative changes of the lumbosacral spine.  There were no effects or resulting work problems due to the Veteran's back disorder.  The Veteran reported that he "never misses work," but, at home, with chores such as yard and house work, he was unable to lift, bend excessively, or pull a rake "or he pays for it for the next few days' (causes flairs)."  

During the July 2014 VA examination, the examiner reviewed the claims file and continued a diagnosis of degenerative arthritis of the spine.  The Veteran reiterated his history of the injury and indicated that he continued to have intermittent pain and that his "bad days" are becoming more frequent now.  At best, his pain was described as "aching, sore" with a severity of 5/10 and, at worst, his pain was described as "severe throbbing" with a severity of 10/10.  The Veteran reported that he was seeking employment and was a certified teacher (business and computers).  The Veteran indicated that he could not sit or stand long when he is teaching in the classroom or he will start to have back spasms.  Participating in sports was also limited as he "will feel it later."  He was limited to activities that he could do with his middle school aged daughter.  The Veteran indicated that flare-ups impacted the function of his back.  Specifically, flares were aggravated by bending and lifting.  However, the examiner indicated that it was not possible, without resorting to mere speculation, to estimate either the loss of range of motion or describe the loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

On range of motion testing of the thoracolumbar spine, the Veteran had flexion to 60 degrees (with no objective evidence of painful motion), extension to 30 degrees (with no objective evidence of painful motion), right lateral flexion to 30 degrees (with no objective evidence of painful motion), left lateral flexion to 30 degrees (with no objective evidence of painful motion), right lateral rotation to 30 degrees (with no objective evidence of painful motion), and left lateral rotation to 30 degrees (with no objective evidence of painful motion).  The Veteran was able to perform repetitive-use testing with three repetitions as follows:  flexion to 70 degrees, extension to 30 degrees, right lateral flexion to 30 degrees, left lateral flexion to 30 degrees, right lateral rotation to 30 degrees, and left lateral rotation to 30 degrees.  There was no additional limitation in range of motion of the thoracolumbar spine following repetitive-use testing, but the Veteran did have functional loss and/or functional impairment of the thoracolumbar spine.  Specifically, there was less movement than normal and interference with sitting, standing and/or weight-bearing.

There was no localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine.  The Veteran did not have muscle spasms or guarding of the thoracolumbar spine resulting in abnormal gait or abnormal spinal contour; however, there was guarding of the thoracolumbar spine which did not result in abnormal gait or abnormal spinal contour.  

Muscle strength testing was normal and there was no muscle atrophy.  Reflex and sensory examination were also normal.  Straight leg raising test was negative and there were no signs or symptoms of radiculopathy.  There was no ankylosis of the spine and no other neurologic abnormalities related to a thoracolumbar spine condition (such as bowel or bladder problems/pathologic reflexes).  The Veteran did not have IVDS but did occasionally use an assistive device (a cane) as a normal mode of locomotion.  There was no functional impairment of an extremity such that no effective function remained other than that which would be equally well served by an amputation with prosthesis.  There were also no scars related to the Veteran's back disorder.  

There were no other pertinent physical findings.  Diagnostic testing revealed arthritis but there was no thoracic vertebral fracture with loss of 50 percent or more of height.  The examiner noted that the Veteran's thoracolumbar spine disorder did not impact his ability to work.  Upon completion of the Oswestry Low Back Pain Disability Questionnaire, the examiner found that the Veteran's back disorder resulted in "moderate disability" which means that "may experience more pain and problems with sitting, lifting and standing.  Travel and social life are more difficult.  Patients may be off work.  Personal care, sleeping and sexual activity may not be grossly affected.  Conservative treatment may be sufficient."  Finally, the examiner noted that, with regard to Mitchell criteria, it was not possible, without mere speculation, to estimate either loss of range of motion or describe loss of function during flares because there was no conceptual or empirical basis for making such a determination without directly observing function under these circumstances.  

Also of record are VA treatment records dated through August 2014 that document the Veteran's chronic low back pain, but do not contain findings specific to the rating criteria.  

Upon review of the evidence, the Board finds that prior to July 31, 2014 a disability rating higher than 10 percent for lumbosacral strain is not warranted.  As above, under the General Rating, the next higher 20 percent rating is assignable where forward flexion of the thoracolumbar spine is greater than 30 degrees but not greater than 60 degrees or the combined range of motion of the thoracolumbar spine is not greater than 120 degrees.  Significantly, range of motion testing for the thoracolumbar spine during the October 2010 VA examination shows lumbar flexion to 80 degrees and the combined range of motion of the thoracolumbar spine was to 205 degrees.  There are no other range of motion findings pertinent to this appeal dated prior to July 31, 2014.  The Veteran has not described motion loss in terms of degrees.

In this regard, the Board has also considered the Veteran's functional impairment due to pain and other factors.  As noted, the Veteran was able to accomplish the noted range of motion, even with pain.  Moreover, prior to July 31, 2014, the evidence simply does not reflect functional loss-in addition to that shown objectively-due to pain, weakness, excess fatigability, or incoordination (to include with flare-ups or on repeated use) warranting a disability rating in excess of the assigned rating.  Significantly, the October 2010 VA examiner found that no assignment of additional degrees of functional impairment appeared warranted for the lumbar spine on the basis of repetitive use, due to pain with use, limited endurance, weakness, fatigability, or incoordination as the functional impairments appeared reflected in the measurements documented.  In other words, even considering the Veteran's complaints of pain and stiffness, there was no credible evidence that these symptoms effectively resulted in thoracolumbar spine forward flexion less than 61 degrees, or combined range of motion of the thoracolumbar spine less than 120 degrees.  Again, the Veteran himself did not describe motion loss in terms of degrees.  As such, the Board finds that the DeLuca factors (noted above) provide no basis for assignment of any higher rating for the Veteran's lumbar spine disability.  As the Veteran's thoracolumbar flexion was greater than 60 degrees and his combined range of motion of the thoracolumbar spine was greater than 120 degrees prior to July 31, 2014, even in even in contemplation of functional impairment resulting from pain, weakness, fatigue, or incoordination, or following repetitive testing or during flare ups, a higher rating for the lumbar spine is not warranted on such basis.   

However, the Board finds that, when applying the General Rating Formula to the Veteran's lumbosacral strain, the evidence warrants a 20 percent effective July 31, 2014, the date of the Veteran's most recent VA examination.  Significantly, during the July 2014 VA examination, the Veteran's flexion was limited to 60 degrees, which warrants a 20 percent disability rating under the General Rating Formula for the Spine.  The Board observes that there are no range of motion findings dated between the October 2010 VA examination and July 2014 VA examination (and the Veteran did not report any).  As such, July 31, 2014 (the date of the most recent VA examination) is the appropriate effective date for the assignment of the 20 percent rating.  38 U.S.C.A. § 5110(b)(2).

As for the potential for higher ratings either prior to or beginning July 31, 2014, the Board further finds that the Veteran's low back disability does not result in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  In this regard, at the October 2010 VA examination, while the Veteran had localized tenderness or pain to palpation for joints and/or soft tissue of the thoracolumbar spine, and guarding of the thoracolumbar spine, he did not have muscle spasms.  Moreover, the guarding of the thoracolumbar spine did not result in abnormal gait or abnormal spinal contour.  Therefore, a rating greater is not warranted for any time during the appeal period based on these criteria. 

In regard to Note 1 of the General Rating Formula, the Veteran is not shown to have any associated neurological impairment.  Specifically, as above, the October 2010 and July 2014 VA examination reports noted that there was no radicular pain or any other signs or symptoms due to radiculopathy.  These examiners also found that the Veteran did not have IVDS.  As such, a higher rating under the formula for rating IVDS is not warranted. 

In making its rating determination above, the Board has also carefully considered the Veteran's contentions with respect to the nature of his service-connected lumbosacral strain, and notes that his lay testimony is competent to describe certain symptoms associated with such disability.  The Veteran's history and symptom reports have been considered, including as presented in the medical evidence discussed above, and has been contemplated by the disability ratings that have been assigned for his service-connected lumbosacral strain.  Moreover, the competent medical evidence offering detailed specific findings pertinent to the rating criteria is the most probative evidence with regard to evaluating the pertinent symptoms of the service-connected disability addressed above.  As such, while the Board accepts the Veteran's testimony with regard to the matters he is competent to address, the Board relies upon the competent medical evidence with regard to the specialized evaluation of functional impairment, symptom severity, the clinical features of the service-connected low back strain at issue, and whether or not he manifests IVDS.   

Therefore, the Board finds that higher ratings for the Veteran's lumbosacral strain, to include based on the General Rating Formula, Note 1 pertaining to associated neurologic impairments, and the Formula for Rating IVDS Based on Incapacitating Episodes, are not warranted.

C.  Extraschedular Consideration

The Board has also contemplated whether the case should be referred for consideration of an extra-schedular rating.  An extra-schedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that application of the regular schedular standards would be impracticable.  38 C.F.R. § 3.321(b)(1). 
	
In Thun v. Peake, 22 Vet. App. 111, 115-16 (2008), the Court explained how the provisions of 38 C.F.R. § 3.321 are applied.  Specifically, the Court stated that the determination of whether a claimant is entitled to an extra-schedular rating under 3.321 is a three-step inquiry.  First, it must be determined whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  In this regard, the Court indicated that there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Under the approach prescribed by VA, if the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required. 

Second, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as "marked interference with employment" and "frequent periods of hospitalization."  Third, when an analysis of the first two steps reveals that the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extra-schedular rating.  Id.  

The Board is aware of the Veteran's complaints as to the effects of his service-connected PTSD and lumbosacral strain has had on his activities of work and daily living.  In the Board's opinion, all aspects of these disabilities are adequately encompassed in the assigned schedular ratings.  

With regard to the Veteran's PTSD, as instructed in Mauerhan, the Board has considered all of the Veteran's reported psychiatric symptomatology in the assigned schedular rating.  The Veteran's service-connected PTSD is manifested by signs and symptoms that address the level of social and occupational impairment and include some of the typical symptoms contemplated by the rating schedule.  A higher rating of 100 percent rating is available for more severe levels of impairment.  The Board finds that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested primarily by depressed mood, anxiety, chronic sleep impairment, and difficulty in establishing and maintaining effective work and social relationships.  In short, there is nothing exceptional or unusual about the Veteran's PTSD disability because the rating criteria reasonably describe his disability level and symptomatology.  Thun, 22 Vet. App. at 115.

With regard to the Veteran's lumbosacral strain, the Veteran's assigned ratings for the lumbosacral strain contemplate the functional limitations caused by his low back pain.  In sum, the Veteran's symptoms, and their resulting impairment, are contemplated by the rating schedule.  The diagnostic codes in the rating schedule corresponding to disabilities of the back provide disability ratings on the basis of limitation of motion.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 (providing ratings on the basis of ankylosis and limitation of motion).  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance. 38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.   In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss, to include the resulting impact on the Veteran's physical activities, to include difficulty lifting, repetitive push/pull, reaching out, repetitive bending, or prolonged overhead work and during flare ups.

Therefore, the Board finds that the rating criteria reasonably describe the Veteran's disability level and symptomatology associated with the service-connected disabilities addressed above.  As such, the Board need not proceed to consider the second factor, viz., whether there are attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization.  Consequently, the Board concludes that referral of this case for consideration of an extra-schedular rating for the service-connected PTSD is not warranted.  Id.; Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).  

Additionally, the Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362, 1365 (Fed.Cir. 2014).  In this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected symptoms that have not been attributed to a specific service-connected conditions.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

Finally, during the course of the Veteran's claim for an increased rating for his PTSD and lumbosacral strain, a claim for a total disability rating based upon individual unemployability (TDIU) was considered and denied by the RO in a September 2014 rating decision.  The Veteran has not appealed such decision.  Such adjudication reflects the permissive bifurcation of the increased rating claims from the TDIU claim.  See Roebuck v. Nicholson, 20 Vet. App. 307, 315 (2006) (acknowledging that the Board can bifurcate a claim and address different theories or arguments in separate decisions); Holland v. Brown, 6 Vet. App. 443, 447 (1994) (holding that "it was not inappropriate" for the Board to refer a TDIU claim to the RO for further adjudication and still decide an increased-ratings claim).  Moreover, while acknowledging the Rice decision, in Locklear v. Shinseki, 24 Vet. App. 311 (2011), the Court held that it is permissive for VA to address a claim for TDIU independently of other claims, including increased rating and service connection claims.  Id. at 315.  Given the foregoing, the Board concludes that the TDIU claim was separately adjudicated and not perfected for appellate review.  Accordingly, the Board does not have jurisdiction over the claim and need not refer or remand the matter.

III.  Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110; 1131; 38 C.F.R. 
§ 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service. 38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. Id.; also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service. 38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  In an October 4, 1995, opinion, VA's Under Secretary for Health determined that it was appropriate to consider high frequency sensorineural hearing loss an organic disease of the nervous system and therefore a presumptive disability.

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R.
§ 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

The threshold for normal hearing is from 0 to 20 decibels, and higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

The Court has held that service connection can be granted for a hearing loss where the Veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).  The Court has also held that VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley, supra, at 159.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

Service personnel records reflect that the Veteran's MOS (military occupational specialty) was an equipment records and parts specialist.  In addition, the DD 214 reflects the Veteran received the Marksman with M16 rifle bar.  Based on the foregoing, exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  However, service treatment records are negative for negative for any complaints of or other indications of hearing loss.  Specifically, audiological examinations during service show the following puretone thresholds:

February 1983	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
10
0
5
10
10
Left Ear
0
0
0
10
10

May 1985	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
5
0
0
5
10
Left Ear
5
5
5
10
10

January 1986	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0
0
0
Left Ear
0
5
0
5
0

September 1990	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0
5
10
Left Ear
0
0
0
5
10

September 1991	

500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
0
0
0
10
10
Left Ear
5
0
0
10
10

In January 2011, the Veteran submitted a claim for service connection for bilateral hearing loss and he was afforded a VA audiological examination in July 2011.  This examination revealed that the Veteran's speech discrimination score for both the right and left ear was 94 percent and he had the following puretone thresholds:  


500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Right Ear
15
15
20
15
15
Left Ear
15
10
15
20
15

At such time, the examiner noted review of the claims file, including audiometric testing during service, most revealing normal hearing sensitivity.  The examiner diagnosed the Veteran with normal hearing sensitivity at all test frequencies bilaterally.  Speech recognition was excellent bilaterally.  

Based on the foregoing, the Board finds that the Veteran does not have a current hearing loss under 38 C.F.R. § 3.385 as audiometric testing fails to reveal that the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater or that the auditory threshold in at least three frequencies are 26 decibels or greater; or that the speech recognition score using the Maryland CNC Test are less than 94 percent.  In this regard, in McClain v. Nicholson, 21 Vet. App. 319, 321 (2007), the Court held that the requirement of the existence of a current disability is satisfied when a Veteran has a disability at the time he files his claim for service connection or during the pendency of that claim, even if the disability resolves prior to adjudication of the claim.  However, in Romanowsky v. Shinseki, 26 Vet. App. 289 (2013), the Court held that when the record contains a recent diagnosis of disability prior to a Veteran filing a claim for benefits based on that disability, the report of diagnosis is relevant evidence that the Board must address in determining whether a current disability existed at the time the claim was filed or during its pendency.  

In the instant case, the probative evidence of record fails to demonstrate a current diagnosis of hearing loss at any point during the pendency of the claim.  While the Board has also considered the Court's holding in Romanowsky, supra, there is also no probative evidence of a recent diagnosis of disability prior to the Veteran's claim.  In this regard, there is no evidence that such disability meets the standards of hearing loss under 38 C.F.R. § 3.385 and, in fact, all audiometric testing conducted prior to, and during, the pendency of the claim fails to reflect hearing loss as defined by VA regulations.  

The Board has considered the Veteran's allegations that he suffers from hearing loss due to noise exposure in service.  His report of decreased hearing acuity is credible and consistent with the evidentiary record.  However, the Board must adhere to the guidelines of 38 C.F.R. § 3.385, which do not provide for a finding of a current disability for pure tone thresholds or speech recognition scores that fail to meet the required minimum pure tone thresholds and speech recognition scores listed in the regulation.  Overall, the Board finds that the audiometric findings and word list testing administered by trained clinicians holds substantially greater probative value than the Veteran's perceived decrease in hearing acuity as to the existence of a current hearing loss disability which meets the standards of 38 C.F.R. § 3.385.  

Moreover, the Veteran, as a lay person, is not competent to offer a diagnosis of bilateral hearing loss as he does not possess the requisite specialized knowledge.  Therefore, as the objective medical evidence is against the finding that the Veteran's hearing loss rises to the level that allows for compensation under the governing law and regulation, the Board finds that he does not have a current diagnosis of right ear hearing loss for VA purposes prior to, or during, the pendency of the claim.  As such, service connection for hearing loss is not warranted. 

In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for bilateral hearing loss.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

An initial disability rating of 70 percent, and no higher, for PTSD is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

A disability rating greater than 10 percent for a lumbosacral strain prior to July 31, 2014, is denied.  

A 20 percent disability rating, but no higher, from July 31, 2014, for lumbosacral strain is granted, subject to statutory and regulatory provisions governing the payment of monetary benefits.

Service connection for bilateral hearing loss is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

With regard to the left ankle issue, the Veteran's service treatment records show an inversion injury of the left ankle in May 1991.  X-ray results were negative for a fracture or soft tissue abnormality and he was diagnosed with a sprain.  VA treatment records show complaints of ankle pain as early as August 2011.  Also, a December 2013 VA treatment record notes that the Veteran underwent X-ray of his ankles in 2010 which revealed degenerative arthritis.  

The Veteran has not yet been afforded a VA examination for the purpose of determining whether his current left ankle disorder can be related to his military service.  The service treatment records showing an in-service injury to the left ankle along with the December 2013 VA treatment record referencing X-ray evidence of degenerative arthritis of the ankle are sufficient to trigger the duty on the part of VA to provide an examination as to this claim.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Therefore, the Veteran should be afforded a VA examination so as to determine the nature and etiology of his claimed left ankle disorder.

With regard to the tinnitus issue, the Veteran contends that he has tinnitus as a result of his in-service noise exposure.  As above, the Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The Veteran was provided with a VA examination in July 2011 to determine the etiology of his claimed tinnitus.  During this examination, the Veteran reported constant bilateral tinnitus since 1990.  The examiner opined that the Veteran's tinnitus was not caused by or a result of acoustic trauma during military service.  The rationale for this opinion was that the Veteran's service treatment records were negative for complaints of tinnitus.

However, the Board finds that such opinion is inadequate.  In this regard, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the United States Court of Appeals for Veterans Claims (Court) determined that an examination was inadequate where the examiner did not comment on the Veteran's reports of in-service injury and instead relied on the absence of evidence in the Veteran's service treatment records to provide a negative opinion.  Here, the July 2011 VA examiner did not discuss the Veteran's lay assertions of exposure to acoustic trauma in service.  The Court has held that a medical examination report must contain not only clear conclusions with supporting data, but also a reasoned medical explanation connecting the two. See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124   (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions"). 

Once VA undertakes the effort to provide an examination for a service connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Therefore, as the July 2011 VA examiner relied solely on the absence of tinnitus in the service treatment records and did not appear to take into account the Veteran's contention that his tinnitus began in 1990, during military service, the Board finds such examination with regard to the tinnitus issue to be inadequate.  Therefore, a remand is necessary in order to obtain an addendum opinion so as to determine the nature and etiology of the Veteran's current tinnitus.

The Board observes that the record is unclear whether the Veteran wishes to pursue an issue of entitlement to service connection for sleep apnea.  A May 2013 statement of the case (SOC) regarding the issue of entitlement to service connection for sleep apnea was issued on May 28, 2013 and, while an initial substantive appeal (VA Form 9) is dated May 22, 2013 (prior to the issuance of the SOC pertaining to sleep apnea, the Veteran submitted another timely substantive appeal (VA Form 9) in April 2014 pertaining to "all of the issues listed on the statement of the case."  However, in written argument contained in the April 2014 substantive appeal, the Veteran wrote that the document pertained only to the PTSD issue.  Also, in subsequent June 2013 and August 2014 VA Form 646s (Statement of Accredited Representative in Appealed Case) and an April 2015 Informal Hearing Presentation, the Veteran's representative limited the appeal to the first five issues limited on the cover page and the RO did not certify the sleep apnea issue to the Board.  Upon remand, clarification should be made as to whether the Veteran wishes to pursue the sleep apnea issue and, if so, whether he desires a hearing on this issue.

The Board also notes that it is not clear whether the Veteran receives regular treatment from any provider with regard to his claimed left ankle disorder and tinnitus.  Furthermore, the most recent VA treatment records are dated in August 2014.  Therefore, while on remand, the Veteran should be given an opportunity to identify any healthcare provider who treated him for these disorders.  Thereafter, any identified records should be obtained for consideration in the Veteran's appeal, to include VA treatment records dated since August 2014.  

Accordingly, the case is REMANDED for the following action:

1. Request clarification from the Veteran as to whether he wishes to pursue the issue of entitlement to service connection for sleep apnea.  If so, the Veteran should also clarify whether he desires a hearing on this issue.

2.  The Veteran should be given an opportunity to identify any VA or non-VA healthcare provider who treated him for his claimed left ankle disorder and tinnitus since service.  After securing any necessary authorization from him, obtain all identified records not already contained in the claims file, to include any VA records dated since August 2014.  

3.  After obtaining any outstanding treatment records, schedule the Veteran for an appropriate VA examination to determine the current nature and etiology of his left ankle disorder.  The record, to include a copy of this Remand, must be made available to the examiner for review and the examiner must state in the examination report that the record has been reviewed.  All indicated tests should be performed.

The examiner should identify all left ankle disorders found to be present, including degenerative arthritis.  With respect to each disorder diagnosed, the examiner should offer an opinion as to whether it is at least as likely as not related to the Veteran's military service.

The examiner should further consider whether the Veteran developed arthritis of the left ankle within one year of his separation from military service.  In this regard, the examiner should opine as to whether it is at least as likely as not that the Veteran had arthritis of the left ankle within one year after September 30, 1992, his date of separation from service, and, if so, to describe the manifestations.

The examiner should specifically address the service treatment records showing a left ankle sprain in May 1991 with a sprain, VA treatment records showing complaints of ankle pain as early as August 2011, as well as a December 2013 VA treatment record noting that the Veteran underwent X-ray of his ankles in 2010 which revealed degenerative arthritis.  A complete rationale should be given for all opinions and conclusions expressed.  

4.  After obtaining any outstanding treatment records, return the claims file, to include a copy of this remand, to the July 2011 VA examiner for an addendum opinion.  If the examiner who drafted the July 2011 opinion is unavailable, the opinion should be rendered by another appropriate medical professional.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion. 

The claims file and a copy of this Remand must be made available to the reviewing examiner, and the examiner shall indicate in the addendum report that the claims file was reviewed.

Following a review of the claims file, the reviewing examiner is requested to provide an opinion as to whether it is at least as likely as not that the Veteran's current tinnitus is related to his in-service acoustic trauma.  In this regard, the examiner must consider the fact that the Veteran's exposure to acoustic trauma in service is conceded as consistent with the circumstances of his service.  38 U.S.C.A. § 1154(a).  The examiner should also consider the Veteran's allegation that his tinnitus began during military service in 1990.  

In offering an opinion, the examiner must acknowledge that the Veteran is competent to report the onset and continuity of symptomatology since service.  The examiner should also discuss the rationale for the opinion, whether favorable or unfavorable, if necessary citing to specific evidence of the record.

5.  After completing the above actions, readjudicate the claims.  If any claim remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
T. MAINELLI
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


